Exhibit 10.47

June 23, 2015

Clayton, Dubilier & Rice, LLC

375 Park Avenue, 18th Floor

New York, NY 10152

Facsimile: (212) 407-5252

Attention: Theresa Gore

Ladies and Gentlemen:

Reference is made to the Consulting Agreement, dated as of November 30, 2010
(the “CD&R Consulting Agreement”), among Univar Inc. (the “Company”), Univar USA
Inc. (“Opco”) and Clayton, Dubilier & Rice, LLC (“CD&R”). Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the CD&R
Consulting Agreement.

Upon the terms and conditions of this letter agreement, the parties hereby agree
to terminate the CD&R Consulting Agreement pursuant to Section 4(c) thereof, in
connection with the Company’s initial public offering of shares of its common
stock pursuant to the Company’s Registration Statement on Form S-1 (Registration
No. 333-197085) (the “IPO”). In connection with and as consideration for such
termination, the Company and Opco, jointly and severally, agree to pay in cash a
fee of $13.1 million to CD&R (the “CD&R Termination Fee”) on the closing date of
the Company’s IPO and, in consideration thereof, CD&R will waive any right to
any Transaction Fee in connection with the IPO. Upon the payment of the CD&R
Termination Fee, the CD&R Consulting Agreement will terminate, provided that
Section 3 thereof shall survive solely as to any portion of any Consulting Fee,
Transaction Fee or Expenses accrued, but not paid or reimbursed, prior to such
termination. The termination of the CD&R Consulting Agreement shall not affect
the Indemnification Agreement which shall survive such termination.

The CD&R Consulting Agreement is being terminated in reliance upon, and subject
to, the concurrent termination of the Monitoring Agreement, dated as of
November 30, 2010, among the Company, Opco and CVC Capital Partners Advisory
Company (Luxembourg) S.à.r.l., and the Implementation and Facilitation
Agreement, dated as of November 30, 2010, among the Company, Opco and each of
CVC European Equity IV (AB) Limited, CVC European Equity IV (CDE) Limited and
CVC European Equity Tandem GP Limited, in consideration of a fee in an amount
equal to the CD&R Termination Fee and on terms substantially identical to this
letter agreement.

This letter agreement may be executed in any number of counterparts, with each
executed counterpart constituting an original, but all together one and the same
instrument. This letter agreement sets forth the entire understanding and
agreement



--------------------------------------------------------------------------------

among the parties with respect to the transactions contemplated herein and
supersedes and replaces any prior understanding, agreement or statement of
intent, in each case written or oral, of any kind and every nature with respect
hereto. This letter agreement is governed by and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed within that state.

[Remainder of the page left intentionally blank.]

 

2



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding and agreement, please
sign and return this letter agreement, whereupon this letter agreement shall
constitute a binding agreement with respect to the matters set forth herein.

 

Sincerely, UNIVAR INC. By:  

/s/ Stephen Landsman

Name:   Stephen Landsman Title:   General Counsel UNIVAR USA INC. By:  

        /s/ Stephen Landsman

Name:   Stephen Landsman Title:   General Counsel

 

Acknowledged and agreed as of the date first above written: CLAYTON, DUBILIER &
RICE, LLC By:  

            /s/ Theresa A. Gore

Name:   Theresa A. Gore Title:   Vice President, Treasurer and Assistant
Secretary

[Signature Page to Letter Agreement Terminating CD&R Consulting Agreement]